Action for libel. A verdict for $10,000 against all of the defendants was set aside unless the plaintiff should stipulate to reduce the amount thereof to $1,000. The plaintiff so stipulated, whereupon a judgment for $1,000 against all of the defendants was entered. From that judgment and from the order in so far as it failed to grant unconditionally defendants’ motion for a new *748trial, all of the defendants appeal. Judgment in favor of the plaintiff as against the Nowy Swiat Publishing Company, Inc., and order as to said defendant in so far as it fails to grant unconditionally the motion for a new trial, unanimously affirmed, with costs. Judgment against the individual defendants reversed on the law, without costs (Corrigan v. Bobbs-Merrill Co., 228 N. Y. 58), the complaint as to them dismissed, and their appeal from the order dismissed. The evidence sustains the conclusion imported by the jury’s verdict that the plaintiff’s version of the alleged libelous publication was the correct one and that the defense of justification and reply was not sustained. The reduction of the verdict by the court eliminated as a practical matter any claim that punitive damages were not properly recovered under the circumstances surrounding the publication. There was, however, no proof in the record that adequately connected the individual defendants with the publication, even though it be the fact that they were personally responsible therefor. Present — Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.